

115 HCON 74 IH: Affirming the right of all renters to a safe, affordable, and decent home.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 74IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Ms. Lee (for herself, Ms. Maxine Waters of California, Mrs. Beatty, Ms. Velázquez, Mr. Al Green of Texas, and Mr. Ellison) submitted the following concurrent resolution; which was referred to the Committee on Financial Services, and in addition to the Committees on the Budget, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONAffirming the right of all renters to a safe, affordable, and decent home.
	
 Whereas housing is a basic human right; Whereas evidence-based research has shown that families with safe, decent, and affordable homes are better able to find employment, achieve economic mobility, perform better in school, and maintain improved health;
 Whereas investing in affordable housing strengthens our economy, creates jobs, boosts families’ incomes, and encourages further development;
 Whereas far too many families living in urban, suburban, and rural communities struggle to afford their rent each month, putting them at increased risk of eviction and homelessness;
 Whereas according to the Department of Housing and Urban Development (HUD) point-in-time count of 2016, there were 549,928 people in the United States experiencing homelessness on any given night, including over 120,000 children;
 Whereas homelessness has become so pervasive that some States and cities have declared that homelessness has reached a state of emergency;
 Whereas major progress towards the national goals for ending homelessness in our Nation has stalled in the absence of increased funding;
 Whereas a shortage of affordable housing exists in every State and major metropolitan area; Whereas a full-time worker earning the Federal minimum wage cannot afford a modest two-bedroom apartment in any State, metropolitan area, or county in the United States;
 Whereas over half of all renters are cost-burdened, paying more than 30 percent of their income for housing, and 71 percent of extremely low-income households are severely cost-burdened, paying more than half of their income for housing;
 Whereas rapidly rising rents across the country have pushed many long-time residents and families out of the communities they call home;
 Whereas closed waiting lists and long waits mean only a quarter of the families who qualify for housing assistance actually receive it;
 Whereas the role of Federal affordable housing investments is even more important given the limited ability of the private market alone to address these needs;
 Whereas various programs at the Department of Housing and Urban Development help to subsidize housing for more than 4,000,000 low-income families, including the Public Housing program, the Section 8 Housing Choice Vouchers (HCV) program, the Section 8 Project-Based Rental Assistance program, the Section 202 Supportive Housing for the Elderly program, the Section 811 Supportive Housing for Persons with Disabilities program, and the Housing Opportunities for Persons with AIDS (HOPWA) program;
 Whereas despite leveraging billions of dollars in private resources to preserve and expand the supply of affordable housing, affordable housing programs continue to be chronically underfunded despite their success at providing safe housing to families in need;
 Whereas chronic underfunding of the Public Housing Capital Fund has led to a backlog of more than $26,000,000,000 in capital repairs and deteriorating conditions for residents;
 Whereas without Federal investments, many more families would be homeless, living in substandard or overcrowded conditions, or struggling to meet other basic needs because too much of their limited income would be used to pay rent;
 Whereas low Federal spending caps required by the Budget Control Act of 2011 (Public Law 112–25) have decreased funding for affordable housing and community development programs;
 Whereas these austere spending caps threaten affordable housing and community development for millions of low income families;
 Whereas even renters with housing subsidies often face barriers to finding housing providers willing to rent to them;
 Whereas under current Federal law, housing discrimination against a renter is illegal if it is based on race, color, religion, sex, familial status, national origin, or disability;
 Whereas renters should be protected against housing discrimination through stronger enforcement of fair housing laws; and
 Whereas despite various clarifying memos from HUD, the re-entry community continues to face barriers in trying to secure access to federally assisted housing: Now, therefore, be it
	
 That the House of Representatives— (1)supports lifting the spending caps required by the Budget Control Act of 2011 and robustly funding programs to increase access to affordable housing and address homelessness at the Department of Housing and Urban Development (HUD) and other Federal agencies;
 (2)opposes any cuts to Federal investments in affordable housing programs at the Department of Housing and Urban Development and other Federal agencies;
 (3)supports increased funding to the Public Housing Capital Fund to address the backlog of capital repairs for public housing;
 (4)supports expanded funding for the National Housing Trust Fund to boost the supply of affordable housing available to extremely low-income families;
 (5)supports efforts to preserve and rehabilitate existing housing to maintain and increase the available stock of affordable housing and proposals by local entities to prevent any net loss of overall affordable housing units receiving Federal subsidies;
 (6)supports strengthened Federal fair housing laws; (7)affirms that renters may not be barred from federally assisted housing solely on the basis of a criminal record;
 (8)supports expansion of renters’ rights, including the right of tenants to organize tenant associations; and
 (9)affirms that housing is a basic human right. 